

117 HR 1539 IH: Providing Rational Options Toward the Elimination of Catastrophic Terrorism Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1539IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Aguilar (for himself, Ms. Clarke of New York, Mr. Payne, Miss Rice of New York, Mrs. Luria, Mr. Correa, Mrs. Napolitano, Mrs. Fletcher, Mr. Lieu, Mr. Panetta, Mrs. Hayes, Mr. Carbajal, Mr. Vargas, Mr. Moulton, Ms. Blunt Rochester, Mr. Kilmer, Mr. Ryan, Mr. Carson, Mr. Cooper, Mr. Levin of California, Mr. Kahele, and Ms. Meng) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to develop and make available guidance relating to domestic preparedness for and collective response to terrorism regarding active shooter and mass casualty incident response assistance, and for other purposes.1.Short titleThis Act may be cited as the Providing Rational Options Toward the Elimination of Catastrophic Terrorism Act of 2021 or the PROTECT Act.2.Active shooter and mass casualty incident response assistance(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:890B.Active shooter and mass casualty incident response assistance(a)In generalThe Secretary, in consultation with the Attorney General and the heads of other Federal agencies as appropriate, shall develop and make available to State, local, tribal, territorial, private sector, and nongovernmental partners guidance relating to domestic preparedness for and collective response to terrorism in order to assist in the development of emergency action and response plans for active shooter and mass casualty incidents in public and private locations, including facilities that have been identified by the Department as potentially vulnerable targets.(b)Guidance describedGuidance developed and provided pursuant to subsection (a) may relate to the development of the following:(1)A strategy for properly responding to an active shooter or mass casualty incident in a public or private location, including training, evacuating, and providing care to persons in such location, with consideration given to the needs of persons with disabilities.(2)A plan for establishing a unified command, including identification of casualty collection points and staging areas for law enforcement, fire response, and medical personnel.(3)A schedule for regular testing of equipment used to receive communications during such an incident.(4)A practiced method and plan to communicate with occupants of such location during such an incident.(5)A practiced method and plan to communicate with the surrounding community regarding such an incident and the needs of Federal, State, and local officials.(6)A plan for coordinating with volunteer organizations to expedite assistance for victims.(7)A schedule for joint exercises and training.(8)A plan for outreach to facilities that have been identified by the Department as potentially vulnerable targets.(9)Other planning documents, as determined by the Secretary, including appropriate regionally focused products, plans, training, and outreach..(b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:Sec. 890B. Active shooter and mass casualty incident response assistance..3.Consideration of active shooter threatsSubsection (b) of section 2007 of the Homeland Security Act of 2002 (6 U.S.C. 608) is amended—(1)by redesignating paragraph (9) as paragraph (10); and(2)by inserting after paragraph (8) the following new paragraph:(9)Active shooters..